UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

 

ABERDEEN DIVISION
DONALD COOK PLAINTIFF
v. Civil No. l:lS-cv-0076-GHD-DAS
MISSISSIPPI FARM BUREAU CASUALTY
INSURANCE CO., et al. DEFENDANTS
MEMORANDUM OPINION

 

Plaintiff Donald Cook, on behalf of himself and others, alleges that Defendants, three
separate insurance companies, misclassified him as an independent contractor and failed to pay
him overtime pay in violation of the Fair Labor Standards Act. Defendants filed motions to dismiss
the claims '[ll, 13, 30]. Cook has responded and the matter is now ripe for review. Having
considered the matter, the Court finds the motions should be granted in part and denied in part.

Background

Cook is a former “Agency Manager,” for the Defendants. In this role he managed insurance
agents Who sold insurance lines for all three defendants: Southern Farm Bureau Life Insurance
Company (“SFB Life”), Southern Farm Bureau Casualty Insurance Company (“SFB Casualty”);
and Mississippi Farm Bureau Casualty Company (“Mississippi F arm Bureau”). Since at least 2004
Cook performed this role pursuant to an Agency Manager’s Contract. A 2004 version of the
Contract featured both SFB Casualty and Mississippi F arm Bureau as parties While a 2017 version
featured only Mississippi Farm Bureau. See, Compl. Ex. l & 2, Agency Manager Contracts [l-l,

1-2].'

 

' SFB Life also provided a contract it maintained with Cook. See Ex. l to Declaration of Michael I-leard,
SFB Life’s Motion to Dismiss for Failure to State a Claim, Ex. l [30-1].

Cook alleges that Defendants, acting as joint employers, misclassified him as an
independent contractor, when in reality he was an employee, and that Defendants did not pay him
overtime pay for weeks in which he worked in excess of 40 hours, in violation of the Fair Labor
Standards Act (“FLSA”). Defendants filed the pending motions seeking to dismiss the complaint
for failing to state a claim.

12(b)(6) Standard

When deciding a Rule 12(b)(6) motion to dismiss, the Court is limited to the allegations
set forth in the complaint and any documents attached to the complaint Walker v. Webco Indus.,
lnc., 562 F. App’x 215, 216-17 (5th Cir. 2014) (citing Kennedy v. Chase Manhattan Bank USA,
NA, 369 F.3d 833, 839 (5th Cir.‘ 2004)). “[A plaintiffs] complaint therefore ‘must contain
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”’
Phillips v. Cin of Dallas, Tex., 781 F.3d 772, 775-76 (5th Cir. 2015) (quoting Ashcroji‘ v. lqbal,
556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

A claim is facially plausible when the pleaded factual content “allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
at 678, 129 S. Ct. 1937 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167
L. Ed. 2d 929 (2007)). “[P]laintiffs must allege facts that support the elements of the cause of
action in order to make out a valid claim.” Webb v. Morella, 522 F. App’x 238, 241 (5th Cir.
2013) (quoting Cily of Clinton, Ark. v. Pilgrim ’s Pride Corp. , 632 F.3d 148, 152-53 (5th Cir. 2010)
(internal quotation marks omitted)). “[C]onclusory allegations or legal conclusions masquerading
as factual conclusions will not suffice to prevent a motion to dismiss.” Ia'. (quoting Fernandez-
Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993) (intemal quotation marks
omitted)). “Dismissal is appropriate when the plaintiff has not alleged ‘enough facts to state a

claim to relief that is plausible on its face’ and has failed to ‘raise a right to relief above the

speculative level.’ ” Emesowum v. Hous. Police Dep’t, 561 F. App’x 372, 372 (5th Cir. 2014)
(quoting Twombly, 550 U.S. at 555, 570, 127 S. Ct. 1955).
Analysis

Cook alleges four causes of action against Defendants: a failure to pay overtime wages
(count 1); a failure to keep time records (count 2); a failure to pay FICA taxes (count 3); and a
failure to withhold FICA taxes from Plaintiffs’ pay (count 4).

Defendants argue that there are no private causes of actions for a failure to keep time
records under FLSA or a failure to pay and withhold FICA taxes. Cook concedes that point.
Therefore counts 2, 3, and 4 of the complaint will be dismissed.

Turning to the failure to pay overtime wages claim, Defendants object to Cook’s grouping
of all three Defendants under the single moniker of “Farm Bureau”. They each argue that Cook’s
grouping of the Defendants under a single name prevents Cook from alleging an employment
relationship with each Defendant, and that Cook has not successfully pleaded he is jointly
employed by Defendants. Defendants further argue that that Cook has failed to allege facts about
their hours worked necessary to support their claim.

FLSA requires employers to compensate employees who work more than 40 hours a week
with overtime pay on those excess hours. 29 U.S.C. § 207(a). If more than one person or entity
controls an individual, they may be considered “joint employers”:

[I]f the facts establish that the employee is employed jointly by two
or more employers, i.e., that employment by one employer is not
completely disassociated from employment by the other
employer(s), all of the employee's work for all of the joint employers

during the workweek is considered as one employment for purposes
of [FLSA].

29 C.F.R. § 791.2. Joint employers “are responsible, both individually and jointly, for
compliance with all of the applicable provisions of the act, including the overtime provisions, with
respect to the entire employment for the particular workweek.” Id.

Defendants must first each “employ” Cook, before they can be his “joint employers”. See
Joaquz'n v. Coliseum Inc., No. A-lS-CV-787-LY, 2016 WL 3906820, at *7 (W.D. Tex. July l3,
2016), report and recommendation approved sub nom. Joaquin v. Hinojosa, No. A-15-CV-787-
LY, 2016 WL 7647630 (W.D. Tex. Aug. 2, 2016) (rejecting plaintiffs’ joint employment theory
against entities where plaintiffs failed to allege employment with each entity). Thus, the Court
must first determine whether Cook has plead that each Defendant was his employer.

I. Employment Status

FLSA’s maximum hours provision applies to “employers.” See 29 U.S.C. § 207. Thus, an
initial question in FLSA cases is whether the defendant is the plaintiffs “employer”, or whether
the plaintiff is an independent contractor. The “label” that each party may apply to the individual
in the course of their working relationship does not matter. Rutherford Fooa' Corp. v. McComb,
331 U.S. 722, 729, 67 S. Ct. 1473, 1476, 91 L. Ed. 1772 (1947) (“Where the work done, in its
essence, follows the usual path of an employee, putting on an ‘independent contractor’ label does
not take the worker from the protection of [FLSA].”) Despite Defendants assertions, then, it is
irrelevant that Cook entered into agreements that stated he would be an “independent contractor.”

What matters is whether, as a matter of “economic reality”, Defendants employed Cook.
Walson v. Graves, 909 F.2d 1549, 1553 (5th Cir. 1990). Where there is more than one employer,
“this court’ must apply the economic reality test to each . . . . and each must satisfy’” the test. Gray,

673 F.3d at 355 (citing Graves, 909 F.2d at 1556). The Court must determine then, whether Cook’s

complaint contains enough factual matter, taken as true, to plausibly suggest that he was employed
by each Defendant, under the “economic realities” standard
It is important to note the context of Cook’s claims. This Court recently considered a

similar motion in a currently pending case, Britt v. Mississippi Farm Bureau Cas. lns. Co., No.
1:18-CV-00038, 2018 WL 4356589 (N.D. Miss. Sept. 11, 2018). In Britt, the insurance agents,
rather than agency managers, also allege that Defendants jointly employed them and did not pay
them overtime. The factual allegations of the complaint in Britt are extremely similar to the ones
made here. As this Court said then:

The Court does not find that Plaintiffs’ use of the single “Farm

Bureau” moniker makes their pleadings inadequate As Plaintiffs

point out, “Farrn Bureau” was meant to stand in for naming-each

Defendant individually. Nor does the Court find that Plaintiffs must

specifically plead the measure of control each Defendant asserted

over Plaintiffs vis-a-vis the other Defendants. That requires more

specificity than necessary under the 12(b)(6) standard Further, that

requirement would be especially unworkable here, where Plaintiffs’

allege that all three Defendants equally shared control over the

Plaintiffs through the same management individuals Plaintiffs’

claims of employment are well-plead whether they listed the names

individually or not.
Id. at *4. The Court distinguishes Cook’s use of the “Farm Bureau” moniker from the typical
shotgun pleading that “attribute[s] discrete actions . . . to all or multiple defendants without
explaining the basis for such grouping or distinguishing between the relevant conduct” of the
defendants Sahlein v. Red Oak Capital, Inc., No. 3:13-CV-00067-DMB-JM, 2014 WL 3046477,
at *4 (N.D. Miss. July 3, 2014) (citing Atuahene v. Cin of Hartford, 10 Fed. Appx. 33, 34 (2d Cir.
2001)'. Here, Cook adequately provides a basis for grouping the Defendants together. He alleges
that when “Farm Bureau” individuals managed him, they did so on lines of insurance sold by all

three companies. For example, Cook attaches an “Agency Manager Evaluation” form completed

by Brian Hicks. Compl., Ex. 3, Agency Manager Evaluation [1-3]. The title page of the evaluation

does not refer to single company but instead the “Mississippi F arm Bureau lnsurance Companies”.
Ia'. Although Hicks attached Linkedln page lists him as a District Sales Manager for SFB Life, see
Linkedln Profile, Compl. Ex. 6, [1-6], the Agency Manager Evaluation contains evaluations of
Cook’s business production for not just life insurance products but property and casualty insurance
policies as well, none of which SFB Life sells, but which the other two defendants do. See Agency
Manager Evaluation at 2.

With that in mind, the Court turns to the economic reality test. In Britt this Court set out
the various economic reality factors courts consider when determining whether an employer-
employee relationship exists:

Over the years the Fifth Circuit has promulgated various factors to
consider in this “economic realities test.” In one instance the Fifth
Circuit has instructed courts to consider: “the total employment
situation . . . with particular regard to the following questions: (1)
Whether or not the employment takes place on the premises of the
company?; (2) How much control does the company exert over the
employees?; (3) Does the company have the power to fire, hire, or
modify the employment condition of the employees?; (4) Do the
employees perform a ‘specialty job’ within the production line?; and
(5) May the employee refuse to work for the company or work for
others?” Wirtz v. Lone Star Steel Co., 405 F.2d 668, 669-70 (5th
Cir. 1968). In another, the factors included considering whether the
alleged employer: “(1) possessed the power to hire and fire the
employees, (2) supervised and controlled employee work schedules
or conditions of employment, (3) determined the rate and method of
payment, and (4) maintained employment records.” Gray v.
Powers, 673 F.3d 352, 355 (5th Cir. 2012) (citing Williams v.
Henagan, 595 F.3d 610, 620 (5th Cir. 2010)). In yet another version,
factors were “(1) the degree of control exercised by the alleged
employer; (2) the extent of the relative investments of the worker
and the alleged employer; (3) the degree to which the worker's
opportunity for profit or loss is determined by the alleged employer;
(4) the skill and initiative required in performing the job; and (5) the
permanency of the relationship.” Hopkins v. Cornerstone Am., 545
F.3d 338, 343 (5th Cir. 2008) (citing Herman v. Express Sixly-
Minutes Delivery Serv., lnc., 161 F.3d 299, 303 (5th Cir. 1998).
These factors are not exhaustive, and “[n]o single factor is
determinative.” Ia'. (citing Brock v. Mr. WFireworks, Inc., 814 F.2d

1042, 1043-44 (5th Cir. 1987)). The ultimate question is whether
“the individual is, as a matter of economic reality, in business for
himself or herself.” Herman, 151 F.3d at 303.

Brz'tt, 2018 WL 4356589, at *3-4.

The Court finds that Cook has alleged that facts that could establish that each of the
Defendants employed him, For example, Cook alleges that the entities share control of the ability
to fire Cook, that they set his work schedule, and that they tracked when its Agency Managers
worked. Compl. at 1111 92-93, 99. He alleges that the Defendants maintained a code of conduct by
which he was expected to abide, and that Defendants provided Cook with physical facilities, and
monitored his computer usage. Id. at 105-106. He also alleges that Defendants controlled how
Cook was able to market or advertise insurance services. Further, in the Agency Manager
Evaluation, Cook’s supervisor rates him on numerous aspects of Cook’s work performance,
suggesting a level of control far greater than that of an independent contractor. Agency Manager
Evaluation at 3-6. The Court finds that Cook has sufficiently plead that Defendants each employed
him,

II. Joint Employment
Next, the Court considers whether Cook sufficiently alleges the Defendants were joint
employers Department of Labor regulations concerning joint employment state that:
Where the employee performs Work which simultaneously benefits
two or more employers, or works for two or more employers at
different times during the workweek, a joint employment
relationship generally will be considered to exist in situations such
asc (1) Where there is an arrangement between the employers to
share the employee's services, as, for example, to interchange
employees; or
(2) Where one employer is acting directly or indirectly in the

interest of the other employer (or employers) in relation to the
employee; or

(3) Where the employers are not completely disassociated with
respect to the employment of a particular employee and may be
deemed to share control of the employee, directly or indirectly,
by reason of the fact that one employer controls, is controlled
by, or is under common control with the other employer

29 C.F.R. § 791 .2(b).

Horizontal joint employment “exists where the employee has employment relationships
With two or more employers and the employers are sufficiently associated or related with respect
to the employee such that they jointly employ the employee” Joaquin 2016 WL 3906820, at *7.
The inquiry “focuses on the relationship of the employers to each other.” ld.

Cook alleges that Defendants shared the ability to control and supervise him, to determine
his compensation, and to hire and fire him, Compl. 1[1[ 27, 38. The complaint further alleges that
all three entities share common management, share advertising marks and branding, and utilized
Cook and other Agency Managers to manage insurance agents who sold insurance lines for all
three defendants Id. 111[ 19-33. The complaint sufficiently alleges facts showing that Defendants
jointly employed Cook.

III. Hours Worked

Finally, the Court considers whether Cook has alleged that he worked more than 40 hours
a week for the Defendants without overtime pay.

v Defendants each argue because Cook does not allege that he worked more than 40 hours a
week for each Defendant he has not stated a claim against any of them. However, because the
complaint sufficiently alleges that Defendants jointly employed Cook, his work for all three is
considered “one employment” and the Court must aggregate the hours worked for each Defendant
in a given week. See 29 C.F.R. § 791 .2(a); Wirtz, 368 F.2d at 141.

Cook alleges that he was a non-exempt employee who “frequently and routinely worked

over 40 hours per week”, that Defendants knew they were required to pay him overtime pay, and

that Defendant failed to do so. Compl. 1111 1, 4 114-115, 121, 134. Defendants argue that these
allegations are conclusory and a simple rephrasing of a FLSA claim’s elements and therefore do
not sufficiently allege factual allegations to support the claim.

The Defendants presented this same argument in Britt. See 2018 WL 4356589, at *4. Here,
as in Britt, Cook’s factual assertions are sufficient enough to state a claim for relief under FLSA.
The federal courts in this state have held that a plaintiff must plead that “(1) that she worked
overtime hours without compensation; and (2) that the employer knew or should have known that
she Worked overtime but failed to compensate her for it.” Edwara's v. Minact Logistical Servs.,
No. 3:17CV909-HSO-LRA, 2018 WL 3027252, at *2 (S.D. Miss. June 18, 2018) (citing Haymon
v. City of Jackson, No. 3:12CV325-DPJ-FKB, 2012 WL 6626645, at *2 (S.D. Miss. Dec. 19,
2012)). Cook has pleaded that he worked over 40 hours a week for Defendants, who jointly
employed him, that Defendants knew they were required to pay him overtime pay, and that
Defendants did not do so. This is sufficient to state a claim for relief. Hoji'nan v. Cemex, Inc., Civil
Action No. H_09~3144, 2009 WL 4825224, at *3(S.D. Tex. Dec. 8, 2009) (holding that plaintiffs
met pleading standard by alleging “they were classified as nonexempt, that they regularly worked
more than 40 hours per workweek, and that they were not paid time-and-a-half for those overtime

hours.”)

Conclusion

Cook has sufficiently plead that Defendants each employed him, that they jointly employed
him, and that Defendants failed to compensate him for overtime hours worked. He has stated a
claim for relief under FLSA. Cook concedes that his FICA claims should be dismissed,
Accordingly, Defendants’ motions are granted in part and denied in part

A separate order shall issue.

This the 13 day of November, 2018.

SENIOR U.S. DISTRICT JUDGE

 

10

